 

Exhibit 10.1

atyr pharma, inc.
NON-QUALIFIED STOCK OPTION AGREEMENT
NON-PLAN INDUCEMENT GRANT

Name of Optionee:

 

 

No. of Option Shares:

 

 

Option Exercise Price per Share:

$                           1

 

Grant Date:

 

 

Expiration Date:

 

 

 

aTyr Pharma, Inc., a Delaware corporation (the “Company”), hereby grants to the
Optionee named above an option (the “Stock Option”) to purchase on or prior to
the Expiration Date specified above all or part of the number of shares of
Common Stock, par value $0.001 per share (the “Stock”), of the Company specified
above at the Option Exercise Price per Share specified above.  This Stock Option
has been granted pursuant to an exception under Rule 5635(c)(4) of the NASDAQ
Stock Market Rules, is not issued under the aTyr Pharma, Inc. 2015 Stock Option
and Incentive Plan as amended through the date hereof (the “Plan”) and does not
reduce the share reserve under the Plan.  However, for purposes of interpreting
the applicable provisions of this Stock Option, the terms and conditions of the
Plan (other than those applicable to the share reserve) shall govern and apply
to this Stock Option as if this Stock Option had actually been issued under the
Plan.  This Stock Option is not intended to be an “incentive stock option” under
Section 422 of the Internal Revenue Code of 1986, as amended.

1.Exercisability Schedule.  No portion of this Stock Option may be exercised
until such portion shall have become exercisable.  Except as set forth below,
and subject to the discretion of the Administrator (as defined in Section 2 of
the Plan) to accelerate the exercisability schedule hereunder, this Stock Option
shall be exercisable with respect to the following number of Option Shares on
the dates indicated so long as Optionee remains an employee of the Company or a
Subsidiary on such dates:



 

1

Note to Form:  FMV on Grant Date

ACTIVE/87909436.2

--------------------------------------------------------------------------------

 

Incremental Number of
Option Shares Exercisable

Exercisability Date

1/4 of the Option Shares

 

 

 

1/48 of the Option Shares

On the first anniversary of the initial vesting date of [ __ ] (the “First
Anniversary”).

 

On each monthly anniversary of the First Anniversary.

 

Notwithstanding anything herein or in the Plan to the contrary, in the event the
Optionee is terminated by the Company without Cause (other than due to death or
disability) or the Optionee resigns for Good Reason, in each case within the
period commencing two (2) months prior to and ending twelve (12) months
following a Sale Event, then 100% of the Option Shares outstanding shall be
deemed vested and exercisable in full upon such date.

 

For purposes of this agreement, “Cause” shall mean: (i) the Optionee’s dishonest
statements or acts with respect to the Company or any affiliate of the Company,
or any current or prospective customers, suppliers vendors or other third
parties with which such entity does business; (ii) the Optionee’s commission of
(A) a felony or (B) any misdemeanor involving moral turpitude, deceit,
dishonesty or fraud; (iii) the Optionee’s failure to perform his or her assigned
duties and responsibilities to the reasonable satisfaction of the Company which
failure continues, in the reasonable judgment of the Company, after written
notice given to the Optionee by the Company; (iv) the Optionee’s gross
negligence, willful misconduct or insubordination with respect to the Company or
any affiliate of the Company; or (v) the Optionee’s material violation of any
provision of any agreement(s) between the Optionee and the Company relating to
noncompetition, nonsolicitation, nondisclosure and/or assignment of
inventions.  In the event the Optionee is a party to an employment agreement
with the Company or any Subsidiary or successor entity that contains a different
definition of “cause,” the definition in such other agreement shall be
applicable to the Optionee for purposes of this Agreement and not this
definition.

 

For purpose of this agreement, “Good Reason” shall mean (i) a material
diminution in the Optionee’s responsibilities, authority or duties; (ii) a
material diminution in the Optionee’s base compensation except for
across-the-board compensation reductions similarly affecting all or
substantially all similarly situated service providers of the Company; or (iii)
a change of more than fifty (50) miles in the geographic location at which the
Optionee provides services to the Company, in each case so long as the Optionee
provides at least ninety (90) days’ notice to the Company following the initial
occurrence of any such event, the Company fails to cure such event within thirty
(30) days thereafter and the Optionee terminates his or her employment within
thirty (30) days after the end of the cure period.  In the event the Optionee is
a party to an employment agreement with the Company or any Subsidiary or
successor entity that contains a different definition of “good reason,” the
definition in such other agreement shall be applicable to the Optionee for
purposes of this Agreement and not this definition.

2

ACTIVE/87909436.2

--------------------------------------------------------------------------------

 

Once exercisable, this Stock Option shall continue to be exercisable at any time
or times prior to the close of business on the Expiration Date, subject to the
provisions hereof and of the Plan.

2.Manner of Exercise.

(a)The Optionee may exercise this Stock Option only in the following
manner:  from time to time on or prior to the Expiration Date of this Stock
Option, the Optionee may give written notice to the Administrator of his or her
election to purchase some or all of the Option Shares purchasable at the time of
such notice.  This notice shall specify the number of Option Shares to be
purchased.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Administrator;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Administrator shall prescribe as a condition of such
payment procedure; (iv) by a “net exercise” arrangement pursuant to which the
Company will reduce the number of shares of Stock issuable upon exercise by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; or (v) a combination of (i), (ii), (iii) and (iv)
above.  Payment instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options and any subsequent resale of the shares of Stock
will be in compliance with applicable laws and regulations.  In the event the
Optionee chooses to pay the purchase price by previously-owned shares of Stock
through the attestation method, the number of shares of Stock transferred to the
Optionee upon the exercise of the Stock Option shall be net of the Shares
attested to.

3

ACTIVE/87909436.2

--------------------------------------------------------------------------------

 

(b)The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan.  The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee.  The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company.  Thereupon,
the Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.

(c)The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.

(d)Notwithstanding any other provision hereof or of the Plan, no portion of this
Stock Option shall be exercisable after the Expiration Date hereof.

3.Termination of Employment.  If the Optionee’s employment by the Company or a
Subsidiary (as defined in the Plan) is terminated, the period within which to
exercise the Stock Option may be subject to earlier termination as set forth
below.

(a)Termination Due to Death.  If the Optionee’s employment terminates by reason
of the Optionee’s death, any portion of this Stock Option outstanding on such
date, to the extent exercisable on the date of death, may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of 12
months from the date of death or until the Expiration Date, if earlier.  Any
portion of this Stock Option that is not exercisable on the date of death shall
terminate immediately and be of no further force or effect.

(b)Termination Due to Disability.  If the Optionee’s employment terminates by
reason of the Optionee’s disability (as determined by the Administrator), any
portion of this Stock Option outstanding on such date, to the extent exercisable
on the date of such termination of employment, may thereafter be exercised by
the Optionee for a period of 12 months from the date of disability or until the
Expiration Date, if earlier.  Any portion of this Stock Option that is not
exercisable on the date of disability shall terminate immediately and be of no
further force or effect.

(c)Termination for Cause.  If the Optionee’s employment terminates for Cause,
any portion of this Stock Option outstanding on such date shall terminate
immediately and be of no further force and effect.  

4

ACTIVE/87909436.2

--------------------------------------------------------------------------------

 

(d)Other Termination.  If the Optionee’s employment terminates for any reason
other than the Optionee’s death, the Optionee’s disability or Cause, and unless
otherwise determined by the Administrator, any portion of this Stock Option
outstanding on such date may be exercised, to the extent exercisable on the date
of termination, for a period of three months from the date of termination or
until the Expiration Date, if earlier.  Any portion of this Stock Option that is
not exercisable on the date of termination shall terminate immediately and be of
no further force or effect.

The Administrator’s determination of the reason for termination of the
Optionee’s employment shall be conclusive and binding on the Optionee and his or
her representatives or legatees.

4.Incorporation of Plan.  As set forth above, this Stock Option is not granted
pursuant to the Plan.  Instead, this Stock Option is granted as an inducement
grant pursuant to Rule 5635(c)(4) of the NASDAQ Stock Market Rules.  However,
for purposes of interpreting the provisions of this Stock Option, the terms and
conditions of the Plan (other than those applicable to the share reserve, but
including the powers of the Administrator set forth in Section 2(b) of the Plan)
shall govern and apply to this Stock Option as if this Stock Option had actually
been issued under the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.

5.Transferability.  This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Option is exercisable, during the Optionee’s lifetime, only by the
Optionee, and thereafter, only by the Optionee’s legal representative or
legatee.

6.Tax Withholding.  The Optionee shall, not later than the date as of which the
exercise of this Stock Option becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Company shall have the
authority to cause the minimum required tax withholding obligation to be
satisfied, in whole or in part, by withholding from shares of Stock to be issued
to the Optionee a number of shares of Stock with an aggregate Fair Market Value
that would satisfy the minimum withholding amount due.

7.No Obligation to Continue Employment.  Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Optionee in employment and neither the Plan nor this Agreement shall interfere
in any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.

8.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to this Stock Option and supersedes all prior agreements
and discussions between the parties concerning such subject matter.

5

ACTIVE/87909436.2

--------------------------------------------------------------------------------

 

9.Data Privacy Consent.  In order to administer this Agreement and to implement
or structure future equity grants, the Company, its subsidiaries and affiliates
and certain agents thereof (together, the “Relevant Companies”) may process any
and all personal or professional data, including but not limited to Social
Security or other identification number, home address and telephone number, date
of birth and other information that is necessary or desirable for the
administration of this Agreement (the “Relevant Information”).  By entering into
this Agreement, the Optionee (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information; (ii)
waives any privacy rights the Optionee may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate.  The Optionee shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.

10.Notices.  Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Optionee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

aTYR PHARMA, INC.

By:

       Name:

       Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.  Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Optionee (including through an
online acceptance process) is acceptable.

Dated:

Optionee’s Signature

 

Optionee’s name and address:

 

 

 

6

ACTIVE/87909436.2